      Case 4:15-cv-01890-YGR Document 110 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5
                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 6

 7   DAVID HAMILTON, derivatively, on behalf           CASE NO. 4:15-cv-01890-YGR
     of ADVANCED MICRO DEVICES, INC.,
 8
                       Plaintiff,                      [PROPOSED] JUDGMENT FOLLOWING
 9                                                     ORDER GRANTING DEFENDANTS’
            v.                                         MOTION TO DISMISS
10
     W. MICHAEL BARNES, et al.,
11                Defendants,
           and
12
     ADVANCED MICRO DEVICES, INC.,
13               Nominal Defendant.

14
            For the reasons set forth in the Court’s Order of Dismissal, dated April 5, 2021, Dkt. No.
15
     107, IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and that the action be
16
     dismissed in accordance with the Court’s Order.
17
     Dated: April 15, 2021
18                                               Hon. Yvonne Gonzalez Rogers
                                                 UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                                [PROPOSED] JUDGMENT FOLLOWING ORDER
                                                                           GRANTING MOTION TO DISMISS
                                                                              CASE NO. 4:15-cv-01890-YGR
